946 F.2d 896
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Chung K. YIM, Petitioner-Appellant,v.John W. PRELESNIK, Respondent-Appellee.
No. 91-1184.
United States Court of Appeals, Sixth Circuit.
Oct. 4, 1991.

1
Before BOYCE F. MARTIN, JR. and MILBURN, Circuit Judges, and JOINER, Senior District Judge.*

ORDER

2
Chung K. Yim, a pro se Michigan prisoner, appeals from a district court judgment dismissing his petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


3
In 1983, Yim was convicted by a jury on four counts of first degree felony murder.   Yim was sentenced to four terms of life imprisonment.   The Michigan Court of Appeals affirmed Yim's conviction and the Michigan Supreme Court denied further review.


4
Yim then filed the present petition for writ of habeas corpus.   Yim alleged that certain inculpatory statements that he had made to the police were admitted at trial in violation of his Miranda rights.   See Miranda v. Arizona, 384 U.S. 436, 478-79 (1966).   Over Yim's objections, the district court adopted the magistrate's report and recommendation and dismissed the case.   Yim has filed a timely appeal.   In his brief, he requests the appointment of counsel.


5
Upon review, we conclude that the district court properly dismissed Yim's habeas petition because Yim was not denied a fundamentally fair trial.   See Lundy v. Campbell, 888 F.2d 467, 469-70 (6th Cir.1989), cert. denied, 110 S. Ct. 2212 (1990).


6
Accordingly, we deny counsel and affirm the judgment for the reasons set forth in the magistrate's report and recommendation filed on November 28, 1990, as adopted by the district court in its order filed on December 19, 1990.   Rule 9(b)(3), Rules of the Sixth Circuit.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation